DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “within an area” in claim 1 is a relative term which renders the claim indefinite. The term “within an area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of the location of the stub relative to the antenna surface has been rendered indefinite by the term "within an area". For examination purposes, "the stub is located within an area .
The term “so as to come closer” in claim 4 is a relative term which renders the claim indefinite. The term “so as to come closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "wherein the bent portion is formed so as to be continuous with the straight portions so as to come closer to a power supply point" has been rendered indefinite by the term "so as to come closer". For examination purposes, this claim shall be interpreted as "wherein the bent portion is formed so as to be continuous with the straight portions".
The term “is most distant” in claim 5 is a relative term which renders the claim indefinite. The term “is most distant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of "a cut which is formed in one side that is most distant from an imaginary corresponding point corresponding to a power supply point" is rendered indefinite. For examination purposes, this limitation will be interpreted as "a cut which is formed in one side that is opposite from an imaginary corresponding point corresponding to a power supply point".
Claims 2, 3, 6, and 7 are rejected under 35 USC § 112(b) due to their dependency on claim 1 which stands rejected under 35 USC § 112(b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blight (U.S. 4,600,906, hereinafter "Blight").
Regarding claim 1
Regarding claim 2, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 1, wherein the plurality of transmission lines (214) are three transmission lines among which two transmission lines (211’, 211’’) other than the at least one transmission line (211) have the same line width.
Regarding claim 3, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 1, further comprising: a substrate (230) which is made of a dielectric, wherein: the substrate (230) has a first substrate (112) and a second substrate (122) which is provided in a higher layer than the first substrate (112); the ground conductor (118/218) is provided on a back surface of the first substrate (112); the antenna conductor (124) is provided on a front surface of the second substrate (122); and the stub (219) is provided between a front surface of the first substrate (112) and a back surface of the second substrate (122).
Regarding claim 4, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 1, wherein the bent portion (corner of 211’a) is formed so as to be continuous with the straight portions (211’) so as to come closer to a power supply point (215a) which supplies an excitation signal to the antenna conductor (124).
Regarding claim 5, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 1, wherein the antenna surface (210) has a rectangular shape and further has a cut which is formed in one side that is most distant from an imaginary corresponding point corresponding to a power supply point (215a) which supplies an excitation signal to the antenna conductor (124).
Regarding claim 6, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 1, wherein the ground surface (14/192) has an approximately rectangular shape and has a pair of extension portions (either side of 195) that extend 
Regarding claim 7, Blight teaches (Fig. 19, 22, 23) the antenna device according to claim 6, wherein: a slit (188a, 188b) is formed in each of the pair of extension portions (either side of 195); and portions around the slit (188a, 188b) of each of the pair of extension portions (either side of 195) is connected by a resistor (184).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESUS E CANO/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845